    Case: 3:12-cv-02858-JJH Doc #: 270 Filed: 10/18/18 1 of 2. PageID #: 6767



                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

PANDORA DISTRIBUTION, LLC,                  ) Case No. 3:12-cv-02858
                                            )
             Plaintiff,                     ) Hon. Jeffrey J. Helmick
                                            )
      v.                                    )
                                            )
OTTAWA OH, LLC, et al.,                     )
                                            )
             Defendants,                    )
                                            )
      v.                                    )
                                            )
FIRST AMERICAN TITLE INSURANCE              )
CO.,                                        )
                                            )
            Third-Party Defendant.          )


                             MOTION TO WITHDRAW


      Ottawa OH, LLC (“Ottawa”) has terminated Gerald R. Kowalski, Sarah K. Skow,

and Spengler Nathanson P.L.L. as counsel. Ottawa has not yet retained new counsel to

file a notice of substitution. Therefore, Gerald R. Kowalski, Sarah K. Skow, and Spengler

Nathanson P.L.L. move to withdraw as Ottawa’s counsel. Ottawa has requested that the

deadline of October 30th for reply briefs in support of summary judgment motions be

extended to allow its new counsel to enter an appearance and address the pending

issues. The undersigned have provided a copy of this Motion to Ottawa.

                                                Respectfully submitted,

                                                s/ Gerald R. Kowalski
                                                Gerald R. Kowalski (0022323)
                                                Sarah K. Skow (0081468)
                                                SPENGLER NATHANSON P.L.L.
                                                900 Adams Street
                                                Toledo, Ohio 43604
                                                gkowalski@snlaw.com
                                                sskow@snlaw.com
     Case: 3:12-cv-02858-JJH Doc #: 270 Filed: 10/18/18 2 of 2. PageID #: 6768



                               CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed electronically this 18th day of

October, 2018. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. All other parties will

be served by regular U.S. mail. Parties may access this filing through the Court’s system.


                                                    s/ Gerald R. Kowalski
                                                    Gerald R. Kowalski

415202




                                                2
